UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4557



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRACY CUTLIP,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:03-cr-00014-IMK)


Submitted:   November 28, 2007         Decided:     December 20, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
Shawn Angus Morgan, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy   Cutlip   appeals   her    nine   month    sentence    of

imprisonment following revocation of her probation.           Cutlip argues

the district court erred in failing to provide her the opportunity

to allocute before sentencing and that her sentence is plainly

unreasonable.    Finding no reversible error, we affirm.

            Cutlip first contends she was not given an opportunity to

be heard prior to sentencing. Under Fed. R. Crim. P. 32.1(b)(2)(E)

(2000), a defendant at a revocation hearing is entitled to “an

opportunity to make a statement and present any information in

mitigation.”    The court gave Cutlip the opportunity to speak, and

did so before the court imposed its sentence.                 Although the

opportunity for Cutlip to personally address the court was not

granted at the precise moment she requested it, acceding to her

request when she made it would have interrupted an ongoing colloquy

between the court and her counsel.           We therefore find Cutlip’s

claim to be without merit.

            Cutlip next argues her sentence was unreasonable.            This

court will affirm a sentence imposed after revocation of probation

if it is within the prescribed statutory range and is not plainly

unreasonable.    See United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006), cert. denied, 127 S. Ct. 1813 (2007).                 While the

district court must consider the Chapter 7 policy statements and

statutory     requirements   and   factors   applicable      to   revocation


                                   - 2 -
sentences under 18 U.S.C. §§ 3553(a), 3583 (2000), the district

court ultimately has “broad discretion” to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum.   Crudup, 461 F.3d at 439 (citation omitted).

           The court first considers whether the sentence imposed on

revocation falls within the applicable statutory maximum and, if

so, the court then considers whether the sentence is procedurally

and substantively reasonable.            Id. at 438-40.         A sentence is

procedurally     reasonable   if   the    district   court      considered   the

advisory guidelines range and the § 3553(a) factors that it is

permitted to consider in a revocation case.           18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 440. A sentence is substantively reasonable if

the district court stated a proper basis for concluding that the

defendant should receive the sentence imposed up to the statutory

maximum.   Id.    Only if a sentence is found to be unreasonable will

this court decide whether the sentence is plainly unreasonable.

Id. at 438-40.

           A sentencing court is presumed to have considered the §

3553(a) factors, unless otherwise indicated in the record, and it

need not specifically address each factor.            See United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (stating district court

need not “robotically tick through § 3553(a)’s every subsection” or

“explicitly      discuss   every   §    3553(a)   factor   on    the   record”)




                                       - 3 -
(internal   quotations   and   citation   omitted);   United   States   v.

Legree, 205 F.3d 724, 728-29 (4th Cir. 2000).

            Cutlip’s sentence was within the advisory guidelines

range of three to nine months based on her Grade C violations and

did not exceed the five-year statutory maximum for her original

offense.     See 18 U.S.C. § 1952(a)(3)(A) (2000).         In imposing

Cutlip’s sentence, the district court stated it had considered “all

of the statutory factors.”     The court thoroughly discussed during

the revocation hearing and continuation hearing its reasoning for

the sentence imposed.    We find the nine month sentence, which was

below the statutory maximum and within the non-binding guidelines

range, was not unreasonable, let alone plainly so.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 4 -